United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






Inventor: David Klein				:
Application No. 16/841,677			:		Decision on Petitions 
Filing Date: April 7, 2020			:			
Attorney Docket No. DNDHK-0031		:


This is a decision on the renewed petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) filed April 29, 2022.

The petition is dismissed.

The petition under 37 C.F.R. § 1.182 is granted.

A renewed petition under 37 C.F.R. § 1.78 correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

(1)	This application is a continuation of Application No. 15/144,788;
(2)	This application is a continuation of Application No. 15/792,663; 
(3)	This application is a continuation of Application No. 16/577,886;
(4)	Application No. 16/577,886 is a continuation of Application No. 15/792,663;
(5)	Application No. 15/792,663 is a continuation of Application No. 15/144,788; and
(6)	Application No. 15/144,788 claims the benefit of Application No. 62/158,529.

The application was filed with an application data sheet (“ADS”) on April 7, 2020.   The ADS includes benefit claims (1)-(3).

A petition under 37 C.F.R. § 1.78 was filed with a corrected ADS were filed on October 21, 2021.  In practical terms, the petition seeks to delete benefit claims (1) and (2) and to add benefit claims (4)-(6).

The Office issued a decision dismissing the petition on December 14, 2021.  The decision states,

The benefit information for benefit claim (6) in the corrected ADS incorrectly     identifies Application No. 15/144,788.  The correct ADS should indicate Application   

No. 15/144,788 claims the benefit of Application No. 62/158,529.  However, benefit claim (6) in the corrected ADS asserts Application No. 9,832,912 claims the benefit of Application No. 62/158,529.

The renewed petition and a second corrected ADS were filed on April 29, 2022.  The second corrected ADS includes the following information for benefit claim (6), with emphasis in the original:

Prior Application Status	Patented [should be Expired]
Application Number		
Continuity Type		PRO
Prior Application Number	62158529
Filing Date			2015-05-07		

An ADS adding, deleting, or modifying one or more benefit claims must identify the information that is being changed relative to the benefit information of record.  

37 C.F.R. § 1.76(c)(2) states in part, “[The ADS] must identify the information [of record] that is being changed, with underlining for insertions, and strike-through or brackets for text removed.”

The second corrected ADS inconsistently identifies the desired change(s) to the “Application Number” field for claim (6).  Specifically, the digits “1” and “8” in the “Application Number” field are both underlined and stricken-through.  In other words, the second corrected ADS requests the Office add Application No. 15144788, while at the same time, requesting the Office delete digits “1” and “8” from the application number.  Therefore, the second corrected ADS is improper.

In view of the prior discussion, the renewed petition is dismissed.

A renewed petition and a new corrected ADS listing the correct benefit information may be filed in response to this decision.   The new corrected ADS should list the information for claim (6) with the information underlined and with none of the information stricken through.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions
By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/ 

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.